Title: From John Adams to Benjamin Waterhouse, 19 March 1817
From: Adams, John
To: Waterhouse, Benjamin



Dear
Quincy March 19th. 1817

Can you prescribe rules for painting, a perception? A reminiscens,? a judgment? a ratiocination?
Do you think there will ever arise an original Genius who will invent an Art of painting a debate in a Boston Town Meeting, or an Argument at the Bar? It would not be a Wonder, equal to your Jennerian Inoculation!
If Such a Phenominon Should appear, I have a Subject to propose to him.
The local Scene is the Council Chamber in the old State House, commonly called The Townhouse in Boston; an Appartment as respectable as the Scæne of the declaration of American Independence. The Chronology is February Term A.D. 1761.
Then and there was argued the great Question. Mr Gridley and his Pupil, Mr Otis were the disputants. Then and there the “Non Sine Diis animosus Infans” was born. No question ever argued by Demosthenes or Cicero ever had Such Effects upon this Globe. Their oratory was unsuccessfull. James Otis’s tryumphant. What Effects has it produced? I Shudder as the recollection of them; and if I Should give the reins of to my Imagination, in a rapture into futurity, I Should tremble Still more at the prospect.
But to the Picture. Five Judges, with the great Hutchinson at their head as Chief Justice, all arrayed in their Splendid Scarlet Robes, with their broad Bands and immense Judicial Wiggs. Mr Gridley and Mr Otis in their Costume of Barristers, that is to say in their black Gowns, their broad Bands, and Tie Wiggs as Barristers at Law To add to the Magnificence of the Scene, there were too Pictures hung up in the most conspicuous part of the Room, of King Charles the Second and King James the Second, at more than full Length, I believe of Vandyke, in all the Glory of their most Splendid Royal Robes.
Now can a Painter of real Genius wish for a better Subject. All the Coullours of the Rainbow, will be in requistion. The Character of the Age,—or rather of the moment will be precisely ascertained. Bernard and Hutchison had produced this Scenery, Otis was the Soul of the day and the Soul of this Country for ten Years following.
Do you think Such a Picture would be admired endured or tollerated, at this day? I could write you a Volume of Commentaries upon this Letter, historical, political phylosophical and moral: but the forces fail of
John Adams